Citation Nr: 0612508	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  05-41 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to October 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the RO in which the 
veteran was granted service connection for PTSD with an 
initial evaluation of 30 percent. 


FINDING OF FACT

The veteran's PTSD is manifested by some occupational and 
social impairment.  While he generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation, he displays symptoms of depressed mood; 
intrusive recollections, sleep impairment with recurrent 
dreams, and avoidance of events that trigger wartime 
memories; he does not exhibit anything approximating 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks; difficulty in 
understanding complex commands; impairment of short-and long-
term memory; impaired judgment; impaired abstract thinking, 
or disturbances of motivation and mood.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an initial evaluation in excess of 30 
percent for service-connected PTSD.  He contends that the 
PTSD symptoms that he experiences warrant a higher rating.

I. Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and, (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify.  By 
a letter dated in May 2005, VA informed the veteran of his 
and VA's respective duties for obtaining evidence, and 
requested that he send any evidence in his possession that 
pertained to his claim.  Further, in an October 2005 
statement of the case, the RO informed the veteran of the 
rating schedule provisions that were relevant to his appeal, 
and provided him with an explanation as to why his claim had 
been denied.  Dingess v. Nicholson, No. 01-1917 (U.S. Vet 
App. March 3, 2006). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, some of the required notice was not provided to 
the veteran until October 2005, after the RO entered its 
August 2005 decision on his claim.  Nevertheless, the Board 
finds that any defect with respect to the timing of the 
notice in this case has been corrected.  As noted above, the 
veteran has now been provided with notice that is in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He has been afforded 
ample opportunity to respond to the notice, to submit 
evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  Additionally, the Board 
notes that while the RO did not notify the veteran about the 
criteria for award of an effective date, see Dingess, supra, 
this issue is not before the Board.  Consequently, remand for 
re-adjudication is not required.  

B. The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002);
38 C.F.R. § 3.159(c), (d) (2005).  This "duty to assist" 
contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in 
Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
were obtained, and, in July 2005, the veteran was afforded a 
VA psychiatric examination in connection with his claim.  In 
view of the foregoing, and because the veteran has not 
provided specific identifying information and/or releases for 
the procurement of additional evidence related to his PTSD, 
the Board finds that no further development action is 
necessary.  38 C.F.R. § 3.159(e).

II. The Merits of the Veteran's Claim

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2005).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  A 30 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of a schedular evaluation in excess of 30 
percent for the veteran's PTSD.  

During the July 2005 VA psychiatric examination for PTSD, the 
veteran, who had served in combat in Vietnam, reported, among 
other things, that he had experienced feelings of intense 
fear, and horror.  The VA psychiatric examiner reported that 
the veteran experienced PTSD symptoms, including recurrent 
and intrusive recollections of the events; recurrent 
distressing dreams of the events; intense psychological 
distress when exposed to cues that reminded him of the 
events; efforts to avoid conversations and events that would 
arouse the distressing recollections; markedly diminished 
interest, or participation in, significant activities; 
feelings of detachment or estrangement from others; inability 
to have loving feelings; difficulty sleeping; difficulty 
concentrating, and an exaggerated startle response.

The VA psychiatric examiner, in a more specific analysis of 
the veteran's symptoms, concluded that the veteran's PTSD 
symptoms caused clinically significant distress, or 
impairment in, social, occupational, or other areas of 
functioning; that his symptoms were chronic, with no 
remissions; that he showed no feeling of hopelessness; that 
avoidant symptoms were most prominent; that he experienced 
intrusive recollections daily, and nightmares three to four 
times a week; but that his arousal symptoms, i.e., sleep 
disturbance, difficulty concentrating, and exaggerated 
startle response, were not very pronounced.  The examiner 
noted that, while the veteran did experience sleep 
impairment, it was mild, and did not interfere with his daily 
activities.

The veteran reported a history of assaultiveness, with 5 
arrests, and no convictions; some fights, and nights spent in 
jail, but his last fight was about 12 years ago.  He had been 
married to his wife for 32 years.  They had three daughters, 
now adults, and two grandchildren.  His wife was described as 
supportive and a "great lady," and he got along well with 
his family.  He was a member of the American Legion, and had 
friends.  He had never attempted suicide, and he had never 
been treated for a mental disorder.  

The veteran reported that he had a history of heavy alcohol 
abuse, which he felt had worsened, drinking 15 to 20 beers 
per night.  He had a history of driving under the influence 
arrests.  He stated that his wife said he drinks too much.  
The veteran said that the longest he had been without using 
alcohol was for about ten days, years ago, when he was 
hospitalized for a broken jaw.  He had never engaged in any 
treatment for his alcoholism.  He smoked cigars, but no 
longer used marijuana.  The examiner noted that the veteran's 
descriptions of, and pattern of, drinking indicated alcohol 
dependence.  The examiner diagnosed him with alcohol, and 
nicotine, dependence.  In his opinion, alcohol dependence was 
an independent diagnosis from the veteran's PTSD, that it was 
not caused by the PTSD, and that it was not an attempt to 
self-treat the PTSD. 

The veteran reported that his usual occupation was that of a 
carpenter.  He had been unemployed for about a year, that he 
did not want to work, that he lived on his savings, but would 
go back to work to when he needed to earn more money, and he 
did work part time.  He said that his wife worked full time, 
and he described himself as the housekeeper, although he said 
he did no housework, and his wife was tolerant of that.  He 
did not attribute his unemployment to his PTSD. 

The VA psychiatric examiner observed that the veteran was 
casually dressed with good hygiene.  His speech was clear and 
coherent, with a cooperative attitude.  His affect was 
normal, but he displayed a dysphoric (i.e., unhappy) mood.  
He was attentive, and he was oriented to person, time, and 
place.  His thought process was coherent, his judgment was 
intact, and he understood that he had a problem.  He 
displayed no delusions, or hallucinations.  No inappropriate 
behavior was observed, i.e., no obsessive/ritualistic 
behavior.  He had good impulse control, with no episodes of 
violence.  He showed no suicidal, or homicidal, tendencies.  
He did not experience panic attacks.  His short-and long-term 
memory was intact.  He had no problem with handling his 
activities of daily living.  He handled his personal finances 
prudently.  The examiner described him as quiet and passive, 
and that he seemed dysphoric, but not depressed. 

The examiner noted that the veteran showed constriction in 
his social activities, as he spent time at home, and did no 
housework.  He diagnosed the veteran with mild impairment 
from PTSD, major impairment from alcohol dependence, and 
significant impairment caused by personality disorder.  He 
opined that the veteran's depressive symptoms were more 
likely than not a substance abuse induced mood disorder.  As 
for his prognosis for improvement in the veteran's 
psychiatric condition, the examiner noted that the veteran's 
PTSD symptoms had been stable for years, and were not likely 
to change.

With regard to the effects of PTSD on the veteran's social 
and occupational functioning, the examiner made the following 
assessments:  decreased efficiency, decreased productivity, 
decreased reliability, and inability to perform work tasks 
appeared only during periods of stress, and each was mild or 
transient in their severity.  Impairment in work, family, and 
other relationships occurred occasionally, and was moderate 
in severity.   The examiner concluded by stating, among other 
things, that the veteran continued to have intrusive 
recollections, avoidant behavior, and arousal symptoms; that 
his PTSD symptoms were relatively mild, and have caused some 
social constriction.  He opined that the veteran's pattern of 
intermittent employment did not correlate with PTSD, but was 
more likely part of a cluster of traits for personality 
disorder, and that the intermittent pattern of work, and 
dysphoric symptoms, were more likely than not related to his 
alcohol dependence.  The examiner assigned a global 
assessment of functioning score (GAF) of 62, which is 
indicative of mild symptoms.

In the September 2005 notice of disagreement, and the 
December 2005 VA Form 9, the veteran's representative 
contended that the veteran's PTSD warranted a higher initial 
rating because he has nightmares three or four times per 
week, has difficulty sleeping, shows disturbances of 
motivation and mood, has been irritable and aggressive, 
demonstrates impaired abstract thinking, and has difficulty 
concentrating.  He distances himself from others, and is 
emotionally withdrawn.  He is watchful, with an increased 
startle response.  He has panic attacks more than once a 
week, has difficulty in understanding complex commands, and 
faces an impairment of short and long-term memory.  He has 
impaired judgment, impaired abstract thinking, and 
disturbances in motivation and mood.  He also has difficulty 
in establishing and maintaining effective work and social 
relationships. 

It is the Board's determination, however, that review of the 
record does not support the contentions of the veteran's 
representative.  While recognizing that the veteran has 
suffered some occupational and social impairment in 
functioning due to his PTSD, the Board concludes that the 
veteran's PTSD symptoms do not rise to the level which would 
warrant a higher (50 percent) evaluation under the applicable 
criteria.  He does not exhibit, for example, flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation or mood; or other symptoms comparable to these.  
He exhibits none of the symptoms that are described for a 70 
percent evaluation, i.e., suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation;  neglect 
of personal appearance and hygiene; difficulty adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.  

Under the circumstances, given the totality of the evidence, 
it is the Board's conclusion that the veteran's disability 
picture more nearly approximates the criteria required for 
the current 30 percent rating, and that the weight of the 
evidence is against the claim for a higher schedular 
evaluation.  The veteran does not experience deficiencies in 
most areas such as required for the 50 percent rating.  His 
symptoms have been more akin to the criteria for the 30 
percent rating, with reduced reliability and productivity due 
to mild PTSD symptoms.  The examiner described the veteran's 
primary PTSD symptoms as including intrusive recollections, 
avoidant behavior, and arousal symptoms, all of which were 
rated as mild.  Sleep impairment, as a part of the arousal 
symptoms, was rated as mild.  The veteran reported 
experiencing no panic attacks.  He exhibited no impairment of 
short or long-term memory.  He showed some mild depressed 
mood, which the examiner described as dysphoria.  The veteran 
basically presented himself as, and was evaluated as, a 
person who generally functioned satisfactorily, with routine 
behavior, self-care, and normal conversation.  His 
intermittent work pattern, and his alcohol dependence, were 
not attributed to his PTSD.

The Board also notes that the GAF score assigned to the 
veteran is consistent with no more than the currently 
assigned 30 percent evaluation for his service-connected 
PTSD.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), the GAF scale reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  According 
to the DSM-IV, a GAF score of 61 to 70 is indicative of 
"Some mild symptoms (e.g. depressed mood and mild insomnia) 
OR some difficulty in social, occupational or school 
functioning . . . , but generally functioning pretty well, 
has some meaningful interpersonal relationships."  The 
veteran's GAF score of 62 clearly indicates some relatively 
mild symptomatology associated with the veteran's PTSD, but 
no more impairment than is contemplated by the current 30 
percent rating.

For all the foregoing reasons, the Board finds that the 
veteran's PTSD has met the criteria for an initial 30 percent 
rating, but no higher.

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a rating in excess of 30 percent for PTSD have 
not been met at any time since the veteran was awarded 
service connection.  A "staged rating" is not warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's PTSD claim 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with PTSD, and there is nothing in 
the record to suggest that his disability picture is so 
exceptional or unusual as to render impractical the 
application of the regular schedular standards.


ORDER

An initial rating in excess of 30 percent for PTSD is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


